Citation Nr: 0902247	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
joint arthritis, to include secondary to ulcerative colitis, 
Crohn's disease, and post operative residuals of a subtotal 
gastrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the RO.  The RO 
granted the veteran's application to reopen a previously 
denied claim of entitlement to service connection for 
arthritis. However, following a de novo review of the record, 
the RO confirmed and continued the prior denial.  

Although the RO reopened this claim and reviewed this claim 
on a de novo basis, that determination is not controlling on 
the Board. The Board must determine if claim was properly 
reopened. Only then may it review the merits of the appeal.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In reviewing the record, the Board notes that service 
connection is already in effect for degenerative joint 
disease (arthritis) of the cervical spine. The issue in this 
appeal concerns whether new and material evidence has been 
submitted to reopen  a  claim of entitlement to service 
connection for arthritis in joints other than the cervical 
spine and will be characterized as multiple joint arthritis. 
Therefore, the following analysis is undertaken with that 
distinction in mind.

In September 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge at the Board's central offices 
in Washington, D.C.  A transcript of that hearing has been 
associated with the claims folder.




FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for multiple joint arthritis, to include secondary 
to ulcerative colitis, Crohn's disease, and post operative 
residuals of a subtotal gastrectomy.  

2.  Evidence associated with the record since the April 2004 
decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for multiple joint arthritis, to include 
secondary to ulcerative colitis, Crohn's disease, and post 
operative residuals of a subtotal gastrectomy.  


CONCLUSIONS OF LAW

1. The April 2004 rating action, which denied entitlement to 
service connection for multiple joint arthritis, to include 
secondary to ulcerative colitis, Crohn's disease, and post 
operative residuals of a subtotal gastrectomy, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
multiple joint arthritis to include secondary to ulcerative 
colitis, Crohn's disease, and post operative residuals of a 
subtotal gastrectomy.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for multiple joint 
arthritis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After evaluating the claims file, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
appeal.

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for multiple joint arthritis, to include secondary to 
ulcerative colitis, Crohn's disease, and post operative 
residuals of a subtotal gastrectomy.  In April 2004, the RO 
denied such a claim and notified the veteran.  However, a 
timely notice of disagreement was not received with which to 
initiate an appeal.  Therefore, that decision is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

In September 2005, the RO received the veteran's application 
to reopen his claim of entitlement to service connection for 
multiple joint arthritis to include secondary to ulcerative 
colitis, Crohn's disease, and post operative residuals of a 
subtotal gastrectomy.  There is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of his application, VA notified the 
veteran of the information and evidence necessary to 
substantiate and complete his claim, including the 
information and evidence to be provided by the veteran, as 
well as the evidence which VA would attempt to obtain.  In 
particular, VA notified the veteran in October 2005 of the 
information and evidence necessary to reopen a claim which 
had previously been denied by VA, as well as that necessary 
to support the underlying claim.  The VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted.  

After notice was provided, the veteran provided or identified 
extensive evidence which he believed could substantiate his 
claim.  VA then fulfilled its duty to assist the veteran in 
obtaining that evidence.  He was provided the opportunity to 
present pertinent evidence and testimony and was, generally, 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The RO received records 
reflecting the veteran's treatment by VA from February 2004 
through September 2005.  The veteran also offered testimony 
at his hearing before the undersigned Veterans Law Judge.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The veteran argues that multiple joint arthritis was first 
manifested in service.  In the alternative, he contends that 
it is proximately due to or aggravated by his service-
connected ulcerative colitis, Crohn's disease, status post 
sub-total colectomy and functioning ileostomy. 

After reviewing the record and carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that new and material evidence has 
not been submitted.  Accordingly, the claim will not be 
reopened.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2008).  
Generally, service connection requires evidence of (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002 and Supp. 2008); 38 
C.F.R. § 3.307 (2008).  

Although the veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
Indeed, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); see Combee v. 
Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  . 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
is aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310 (2008).  
Service connection is in effect for ulcerative colitis, 
Crohn's disease, status post sub-total colectomy and 
functioning ileostomy and is evaluated as 100 percent 
disabling; cervical degenerative joint disease, evaluated as 
10 percent disabling; granulomatous cheilitis, evaluated as 
10 percent disabling; and for panhypopituitarism, evaluated 
as noncompensable.

When the RO denied the veteran's claim of entitlement to 
service connection for arthritis in April 2004, evidence on 
file consisted of the veteran's service medical records; 
reports of VA examinations performed from October 1966 
through January 2004; and records reflecting the veteran's VA 
treatment from September 1967 through November 2003.  Such 
evidence showed that the veteran's multiple joint arthritis 
was first manifested in the mid-1980's.  The affected joints 
included the veteran's lumbar spine, shoulders, knees, and 
ankles.  In June 1987 and December 2002, consultants from the 
VA Rheumatology Service and from the VA Orthopedic Service 
stated, essentially, that there possibly was a connection 
between the veteran's arthritis and his service-connected 
gastrointestinal disability.  A September 1998 VA orthopedic 
examination concluded that the veteran had spinal 
degenerative joint disease which likely was secondary to 
Crohn's.  In October 2003, the veteran's primary care 
physician at VA stated that the veteran's chronic non-
specific arthritis was most likely related to his service-
connected Crohn's disease. Those records were not 
specifically identified in the RO's April 2004 decision. 
However, the preponderance of the evidence, including the 
reports of VA examinations performed in May 1998 and January 
2004 found that the veteran's multiple joint arthritis was 
not related to ulcerative colitis/Crohn's disease. Therefore, 
in April 2004 the RO denied entitlement to service connection 
for multiple joint arthritis. As noted above, that decision 
became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Evidence added to the claims file since the RO's April 2004 
decision consists of records reflecting the veteran's VA 
treatment from February 2004 through November 2005, and the 
transcript of his hearing held before the undersigned 
Veterans Law Judge.  Such evidence is new in the sense that 
it has not previously been before VA.  However, it is, 
essentially, cumulative or redundant of the evidence on file 
in April 2004.  It shows no more than continuing treatment 
for multiple joint arthritis and does not fill the deficits 
in the evidence as it existed in April 2004.  The additional 
evidence is negative for any findings of a relationship 
between the veteran's service multiple joint arthritis and 
service, or of a relationship between his multiple joint 
arthritis and his service-connected gastrointestinal 
disorder.  In fact, following an August 2005 consultation 
with the VA Rheumatology Service, the VA physician saw no 
indication that the veteran had inflammatory arthritis 
associated with his inflammatory bowel disease.  Rather, he 
found the veteran's arthritis to be degenerative in nature.  
That report was reviewed by another VA physician who agreed 
that a primary inflammatory component was not present.  Even 
when considered with that previously on file, the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for multiple joint arthritis.  As such, it is insufficient to 
reopen the claim.  Therefore, the inquiry must cease.  
Accordingly, the prior denial of entitlement to service 
connection for multiple joint arthritis, to include secondary 
to ulcerative colitis, Crohn's disease, and post operative 
residuals of a subtotal gastrectomy,  is confirmed and 
continued.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for multiple joint arthritis, to include secondary 
to ulcerative colitis, Crohn's disease, and post operative 
residuals of a subtotal gastrectomy, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


